DETAILED ACTION    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2. 	The drawings received on 8/26/19 are acceptable.
Allowable Subject Matter
3. 	Claims 1 – 7 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art including Yoshida et al. disclose a torque sensor and power steering system using the torque sensor comprising a magnetic member, a first yoke member having  first nail portions, a first ring portion, a second yoke member, a second ring portion,  a first magnetic flux concentration ring, a second magnetic flux concentration ring and first and second ring portions arranged in layers in radial direction, Takahashi et al. disclose a torque sensor apparatus comprising a torsion bar fixed to input and output shafts, a multipolar magnet fixed to the input shaft, first and second magnetic yokes fixed to the output shaft, and magnetic sensors held between magnetic flux collecting portions of first and second magnetic flux collecting rings and Suzuki et al. disclose a torque detection device and magnetic sensor module comprising a torsion bar located between an input shaft and an output shaft, a pair of yokes secured to the output shaft, a multipolar magnet, a magnetic flux guide member, and a magnetic sensor but do not anticipate or make obvious the provisions of “a magnetic flux guiding member made of a soft magnetic material and 20located on an outer side of the outer magnetosensitive surface in the radial direction, the magnetic flux guiding member being capable of magnetically coupling the magnetic yoke and the outer magnetosensitive surface of the magnetic sensor; and a water blocking portion capable of housing the magnetic sensor and 25the magnetic flux guiding member to restrict the magnetic sensor from coming into contact with water” in combination with the other limitations presented in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Yoshida et al. (9,302,700) disclose a torque sensor and power steering system using the torque sensor.   	Takahashi et al. (8,800,388) disclose a torque sensor apparatus.  	Suzuki et al. (2020/0158795) disclose a torque detection device and magnetic sensor module. 	 	
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/27/21